DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner attempted to contact applicant's attorney via telephone to authorize examiner proposed amendments to fix the issues below, but the amendments were not authorized in time for mailing of the action. The claims are therefore examined exactly as presented in amendment filed 12/08/2021.
Applicant’s amendments to the drawings with respect to Drawing Objections have been fully considered and are sufficient to overcome the objection.  The objection of the drawings has been withdrawn. 
Applicant’s amendments to claims 1, 10 and cancellation of Claims 3-6 with respect to rejections under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 7-12 under 35 USC 112(b) have been withdrawn. 
Applicant’s amendments to claim 1 with respect to art rejections under 35 USC 103 have been fully considered and are sufficient to overcome the rejections of Claim 1 and its dependents.  The art rejections of Claims 1-2, 7-12 under 35 USC 103 have been withdrawn. However, see below because Claim 13 does not have similar amendments to Claim 1, rejection of Claim 13 remains.

Allowable Subject Matter
Claims 1-2, 7-12 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Jeon, Nishikawa, and Suzuki but the prior art references alone or in combination fail to teach all of the claimed details of the third mode in combination with all of the other limitations in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 20180086209; hereinafter referred to as Jeon) in view of Nishikawa et al (US 20050099146; hereinafter referred to as Nishikawa).
Regarding Claim 13, Jeon teaches A non-transitory computer readable medium containing program instructions executed by a processor (see at least “the control logic 
 the computer readable medium comprising: 
program instructions that determine in advance a traveling risk degree before initiating braking; (see at least vehicle deceleration in par. 0098 interpreted as the traveling risk degree and X-axis in Fig. 3). Note the interpretation is that because the brake controller considers the deceleration section in determining brake force distribution, it determines this in advance of initiating braking.
program instructions that selectively perform any one of braking modes defined based on the traveling risk degree during braking (see at least sections 1-4 in par. 0119-0127 and in Figs. 3 interpreted as different braking modes selected by the brake controller based on the deceleration of the vehicle); 
While it is obvious that the determination of which braking section to utilize should be repeated cyclically, it fails to explicitly disclose so. However, Nishikawa does teach:
program instructions that re-determine the traveling risk degree after selectively performing the one of the braking modes (see at least ECU determining deceleration in par. 0060 and Fig. 2 Step1); and 
program instructions that change the selectively performed braking mode based on the re- determined traveling risk degree (see at least changing braking mode in .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program instructions taught by Jeon to incorporate the teachings of Nishikawa wherein the ECU cyclically re-determines the vehicle deceleration and then changes a braking mode in response. The motivation to incorporate the teachings of Nishikawa would be to utilize appropriate braking modes for different situations to improve efficiency of energy usage (see par. 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doi et al (US 9707944) discloses a regenerative and friction braking force control system that distributes braking force to avoid locking.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664